In an action, inter alia, to recover damages for breach of contract, the defendants appeal, as limited by their notice of appeal and brief, from so much of an amended judgment of the Supreme Court, Kings County (Slavin, J.H.O.), dated June 15, 2004, as, after an inquest on the issue of damages, and upon an order of the same court (Hubsher, J.), referring to Judicial Hearing Officer Slavin that branch of their motion which was to vacate a prior judgment dated July 8, 2003, *668in the principal sum of $786,260, entered upon their default in answering the complaint, or to amend the amount of damages awarded, is in favor of the plaintiff and against them in the principal sum of $626,920.
Ordered that the amended judgment is affirmed insofar as appealed from, with costs.
Pursuant to CPLR 3215 (b), a default judgment may not “exceed in amount or differ in the [kind of relief] from that demanded in the complaint” (see generally P & K Marble v Pearce, 168 AD2d 439 [1990]). Here, the complaint demanded monetary relief, and that is the type of relief that was awarded in the amended judgment (cf Lape v Lape, 23 AD2d 539 [1965] [default judgment directing return of property not warranted where complaint demanded monetary relief only]). The amended judgment was in compliance with CPLR 3215 (b). Prudenti, PJ., Adams, Rivera and Fisher, JJ., concur.